Plaintiff in error, Cecil Ward, jointly with Bennie Jacobs and Ben Walker, was informed against for the theft of one Hudson Super-Six automobile, of the value of $2,000, the personal property of E.M. Rucker, alleged to have been committed on or about the 19th day of July, 1919. Upon his separate trial, Cecil Ward was convicted and his punishment fixed at imprisonment in the penitentiary for the term of five years. From the judgment rendered on the verdict on the 29th day of September, 1920, an appeal was perfected by filing in this court on March 23, 1921, a petition in error with case-made.
Plaintiff in error is not represented by counsel in this court, and no brief in support of the assignments of error has been filed, but we have read and examined the entire record in this case.
The evidence is brief. It shows: That E.M. Rucker was the owner of a Hudson Super-Six automobile. That he lived five or six miles northwest of Beggs and the automobile was kept at his place in a garage. The night the automobile was taken the three defendants were seen associating together on the streets and at different places in the city of Beggs. About midnight the three defendants had Wood Shidler, a taxi driver, take them to a place in the road about one-half mile from Mr. Rucker's place. They walked to Mr. Rucker's and went *Page 327 
into the garage and pushed the automobile out on the road and down the hill without starting the engine. Then they got in the car and proceeded on their way to Tulsa. Between Sapulpa and Tulsa they drove out into a pasture and hid the car in a thicket. They then went on to Tulsa, and stopped at a rooming house, where they went to bed.
Mr. Rucker received information from an officer in Sapulpa where his car was. The car was found in a thicket a mile and one-half southeast of Bowden, and about one-half mile from the home of Will Ward, an uncle of Cecil Ward.
At the time of the trial the defendant Jacobs was serving a term in the penitentiary at McAlester on a conviction for stealing a car in Muskogee county. The defendant Ben Walker testified as a witness for the state. The defendant offered no evidence, at the close of the state's case, and moved for an acquittal in the form of a demurrer to the evidence.
Upon our examination of the record, we find it free from substantial error, the only question presented is the sufficiency of the evidence to sustain the conviction.
In our opinion, the facts and circumstances in evidence, tending to connect the defendant with the commission of the offense charged, are sufficient to corroborate the testimony of the accomplice, and the defendant's guilt or innocence was a question for the jury to determine.
The judgment of the lower court is accordingly affirmed.
MATSON and BESSEY, JJ., concur. *Page 328